       Case 1:14-cv-09989-AT-RWL Document 169 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             10/30/2020
EMIL SASHA, et al.,                                            :
                                                               :   14-CV-9989 (AT) (RWL)
                                    Plaintiffs,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
PETER L. MALKIN, et al.,                                       :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Having considered the parties’ competing proposals for addressing Plaintiffs’

potential motion to lift stay and amend the complaint, and Defendants’ potential motion to

dismiss, the Court sets the following schedule:

        1.       By December 1, 2020, Plaintiffs provide to Defendants their proposed

amended complaint.            By December 8, 2020, the parties shall meet and confer as to

whether Defendants will agree to filing of the amended complaint in the event the Court

lifts the stay and with Defendants preserving their right to move to dismiss the amended

complaint once filed; if Defendants do not so agree, they shall explain to Plaintiffs the

reasons why so that Plaintiffs have the opportunity to make any further changes before

filing that would be easily cured by yet a further motion to amend. The purpose of this

endeavor is to avoid a scenario where Plaintiffs file an amended complaint (if permitted),

Defendants file a motion to dismiss, and then Plaintiffs seek to amend in response to the

motion. Further, in the interest of judicial efficiency, there should be no need for both

opposition to a motion to amend that is based on futility grounds and also a motion to

dismiss that makes the same or similar arguments.




                                                        1
      Case 1:14-cv-09989-AT-RWL Document 169 Filed 10/30/20 Page 2 of 2




       2.     By December 14, 2020, Plaintiffs file letter motion, of no more than three

pages, to lift stay and amend the complaint.

       3.     By December 21, 2020, Defendants file response, of no more than five

pages, including arguments for motion to dismiss.

       4.     By December 28, 2020, Plaintiffs file reply of no more than three pages.

       5.     The parties may mutually agree to alter these dates (particularly in light of

holiday timing) so long as all submissions are made by December 30, 2020.

       6.     The Court will then hold a pre-motion telephone conference in January to

discuss the issues and next steps.

                                          SO ORDERED.



                                          _______________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: October 30, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
